DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  While there is written description support for initiating electrolysis of the electrolyte when electricity costs are low even though an oxidant amount in the oxidant tank is higher than the low threshold amount, there appears to be no written description support for the full scope of the recited limitation “initiating electrolysis of the electrolyte when an oxidant amount in the oxidant tank is higher than the low threshold amount.”

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  

(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claims 1 and 9 covers a manifold for distributing electrolyte substantially evenly between each module; a flow diffuser in each module located inside an electrolyte inlet; and a gap region in each module or openings in one or more of the intermediate electrodes to facilitate uniformity of electrolyte and oxidant flow in the electrolytic cell.  Regarding the limitation “a manifold for distributing electrolyte substantially evenly between each module,” while the specification and the drawings show a manifold for distributing electrolyte, the specification and the drawings do not provide sufficient direction on how to distribute the electrolyte substantially evenly between each module. At the time of filing, the state of the art was such that a manifold for distributing electrolyte substantially evenly between each module was not known. Thus, the disclosure and state of the art do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in claims 1 and 9.

Regarding the limitation “a flow diffuser in each module located inside an electrolyte inlet; and a gap region in each module or openings in one or more of the intermediate electrodes to facilitate uniformity of electrolyte and oxidant flow in the electrolytic cell,” while the specification and the drawings show a flow diffuser in each module, the structure of the flow diffuser shown in the drawings is unclear. Thus the specification and the drawings do not provide sufficient direction on how the flow diffuser facilitates uniformity of electrolyte and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, it is unclear if the term “bipolar electrolytic cell” means (a) an electrolytic cell comprising two primary electrodes which are connected to a power supply and one or more intermediate electrodes which are not connected to a power supply, (b) an electrolytic cell comprising two primary electrodes connected to a power supply and one or more intermediate electrodes, all the electrodes connected electrically in series, or (c) it has a different meaning.



Further, regarding the limitation “a flow diffuser in each module located inside an electrolyte inlet,” it is unclear if the electrolyte inlet refers to an electrolyte inlet of each module, or an electrolyte inlet of the electrolytic cell.

Further, with respect to the limitation "a gap region in each module or openings in one or more of the intermediate electrodes to facilitate uniformity of electrolyte and oxidant flow in the electrolytic cell,” it is unclear if (a) both the gap region in each module and the openings in one or more of the intermediate electrodes facilitate uniformity of electrolyte and oxidant flow in the electrolytic cell, or (b) only the openings in one or more of the intermediate electrodes facilitate uniformity of electrolyte and oxidant flow in the electrolytic cell. Further, it is unclear where the gap region in each module is located and how it facilitates uniformity of electrolyte and oxidant flow in the electrolytic cell. Further, it is unclear the gap region is between what and what. Further, there does not appear to be any antecedent basis for the claim term "oxidant." Further, it is unclear if uniformity of electrolyte and oxidant flow means (a) equal flow in each module, (b) equal flow between each pair of adjacent electrodes; (c) equal flow across each portion of each electrode, or (d) it has a different meaning. 

Further, since the limitation “flow diffuser” is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure 540 described in Fig. 4 as performing the claimed function, and equivalents thereof. However, the features of the structure 540 shown in Fig. 4 are not very clear, which makes the claim indefinite.

Regarding claims 3 and 4, it is unclear the gap region is between what and what.

Regarding claim 4, since the limitation “edge protector” is being interpreted under 35 U.S.C. 112(f), it is being interpreted to mean extension 535 shown in Fig. 5B, a plurality of grooves, and a compressible Viton® gasket, and equivalents thereof, as described in paragraph 0061 of the specification. However, the features of the structure and function of the extension 535 shown in Fig. 5B are not very clear, which makes the claim indefinite.

Because the claim limitation “edge protector” is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, the limitation “edge protector” is interpreted to mean extension 535 configured to form gap 600, a plurality of grooves, each for receiving an intermediate electrode, and a compressible Viton® gasket, and equivalents thereof, as described in paragraph 0061 of the specification.

Regarding claim 6, the claim  contains the trademark/trade name”Viton®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the 

Regarding claim 9, it is unclear if the term “bipolar electrolytic cell” means an electrolytic cell comprising two primary electrodes which are connected to a power supply and one or more intermediate electrodes which are not connected to a power supply, or it has a different meaning.

Further, regarding the limitation “with a manifold, substantially evenly distributing a flow of electrolyte entering the electrolytic cell between a plurality of modules arranged in parallel,” it is unclear how the manifold distributes electrolyte substantially evenly between each module.

Further, regarding the limitation “diffusing a flow of electrolyte entering each module with the flow diffuser of the module such that the electrolyte flow is substantially even between one or more intermediate electrodes present in each module,” it is unclear how the flow diffuser diffuses a flow of electrolyte substantially evenly between one or more intermediate electrodes present in each module.

Further, with respect to the limitation "mixing the electrolyte flows between the intermediate electrodes in a gap region of a module or one or through more openings present in one or more of the intermediate electrodes,” it is unclear where the gap region in each module is located, and the gap region is between what and what. 

Further, since the limitation “flow diffuser” is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure 540 described in Fig. 4 as 

Regarding claim 11, there does not appear to be any antecedent basis for the claim term "oxidant." 


Claims 2-8, 10, and 11 are rejected, because they depend from one of the rejected claims 1 and 9.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “flow diffuser” in claims 1 and 9 and “edge protector” in claims 4 and 7.

Because the claim limitation “flow diffuser” is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, the limitation “flow diffuser” is interpreted to mean the structure 540 shown in Fig. 4 and equivalents thereof.

Because the claim limitation “edge protector” is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, the limitation “edge protector” is interpreted to mean extension 535 configured to form gap 600, a plurality of grooves, each for receiving an intermediate electrode, and a compressible Viton® gasket, and equivalents thereof, as described in paragraph 0061 of the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Potentially Allowable Subject Matter 

Claims 1-11 are free of prior art.

Reasons for Potentially Allowable Subject Matter
The closest prior art reference is US pre-grant patent publication no. 2010/0086829 (hereinafter called Ridley). Ridley discloses cell stack 1 comprising bipolar plate electrodes (reads on a bipolar electrolytic cell) (see Abstract, Fig. 1 and paragraph 0033), comprising: a plurality of half-cell frames 2,3 (reads on a plurality of modules) arranged in parallel (see Fig. 1 and paragraph 0033), the bipolar electrolytic cell comprising between two and fifty alternate positive and negative half cells, the frames being interleaved alternately with sheets of a suitable electrode material (reads on primary electrodes and one or more intermediate electrodes) (see paragraph 0002). Ridley further discloses that in the margins 11 of the frames 2, 3, duct apertures 17 and electrolyte flow passages 18 for flow of electrolyte are provided (see paragraph 0034), thus teaching a manifold for distributing electrolyte, wherein a general flow direction of electrolyte in each module is parallel to the electrodes. However, Ridley does not explicitly teach that the manifold distributes electrolyte substantially evenly between each module; a flow diffuser in each module located inside an electrolyte inlet; and a gap region in each module or openings in 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795